Name: Commission Regulation (EC) No 658/96 of 9 April 1996 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31996R0658Commission Regulation (EC) No 658/96 of 9 April 1996 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 091 , 12/04/1996 P. 0046 - 0065COMMISSION REGULATION (EC) No 658/96 of 9 April 1996 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 2989/95 (2), and in particular Article 12 thereof,Whereas the rules governing the grant of compensatory payments to producers of cereals, oilseeds, protein crops and linseed should be harmonized and where possible simplified; whereas the separate regulations governing those sectors should be brought into a single text and should then be repealed;Whereas the compensatory payments referred to in Article 2 of Regulation (EEC) No 1765/92 must be restricted to certain specified areas; whereas only one application for a compensatory payment should be permitted in respect of any plot of land in any one marketing year; whereas any plot of land which is the subject of an application for an area-based support under any other common market organization in the same marketing year should not be eligible to receive a compensatory payment; whereas compensatory payments may be granted on land that is aided under a scheme falling within the Community's structural or environmental policies;Whereas Article 9 of Regulation (EEC) No 1765/92 defines the land eligible for compensatory payments; whereas that Article allows certain derogations which must be administered by the Member States and which must not undermine the effectiveness of the arrangements laid down in that Regulation; whereas to avoid that risk, suitable measures should be laid down in order that the total area of eligible land be kept at the existing level or so as to avoid any appreciable increase; whereas, to that end, certain multi-annual crops should be considered as being included in crop rotations; whereas areas covered by restructuring programmes may also be considered for the grant of compensatory payments; whereas the concepts of restructuring, of an appreciable increase in agricultural area and of an obligation to exchange eligible and ineligible land should be defined;Whereas the planting of land for the sole purpose of receiving a compensatory payment should be prevented; whereas certain conditions relating to the sowing and maintenance of crops should be specified, in particular in respect of oilseeds, protein crops, linseed and durum wheat; whereas, to reflect the diversity of agricultural practices within the Community, local standards must be respected;Whereas the conditions established for applications for support under the simplified scheme should be simpler than those established for the general scheme;Whereas, to continue the Community's policy of quality improvement, the eligibility of applicants to receive the compensatory payments in respect of rapeseed and colzaseed should be restricted to those applicants who have sown certain varieties and qualities of seed; whereas it is necessary to clarify the Community's glucosinolate and erucic acid standards for rapeseed and colzaseed and to specify the tests required to measure the glucosinolate and erucic acid content of seed samples; whereas it is necessary to update the list of rapeseed and colzaseed varieties that are eligible for the support system and in particular to clarify the position regarding mixtures of rapeseed and colzaseed varieties; whereas it is necessary to specify those varieties of sunflower seed that are intended as confectionery sunflower seed;Whereas it is appropriate to set the standard for sweet lupins and the test to determine whether a sample of lupins is sweet or not;Whereas, in view of the special treatment afforded to durum wheat under Regulation (EEC) No 1765/92 specific rules are required for this cereal; whereas, in order not to destabilize durum wheat production in the traditional production regions, the conditions to be met when entitlement to the supplement to the compensatory payment referred to in Article 4 (3) of Regulation (EEC) No 1765/92 is transferred should be specified; whereas in order to safeguard a certain level of durum wheat production in France and Austria outside the traditional production zones, a special aid may be paid in those zones where durum wheat production was well established before the reform; whereas, in order to prevent an increase in production in those zones, a ceiling shall be applied and rules established in case it is exceeded;Whereas Article 3 of Regulation (EEC) No 1765/92 allows regionalization plans to differentiate between irrigated and non-irrigated areas; whereas, in order to prevent irrigated areas being extended, ceilings may be fixed for each production region; whereas what is meant by 'irrigation` should be defined;Whereas, where the base area is divided into irrigated and non-irrigated land, set-aside is taken into account for the calculation of any excess; whereas set-aside should be compensated for on the basis of the average yield; whereas, however, in the case of the irrigated land ceiling, only crops are taken into account for calculating whether and to what extent the ceiling has been exceeded; whereas, therefore, set-aside should be compensated for on the basis of the yield of crops other than irrigated crops;Whereas, if both the irrigated land ceiling and the base area are exceeded simultaneously, the adjustment which most reduces the compensatory payment should be applied;Whereas Article 10 (2) of Regulation (EEC) No 1765/92 requires producers of cereals, oilseed and protein crops to have sown their crops by 15 May at the latest; whereas it is necessary to establish a later sowing date for oilseeds; whereas in certain cases the sowing of crops may be delayed beyond 15 May by climatic conditions; whereas it is appropriate to defer the latest sowing date for certain crops in certain areas; whereas the extended sowing period should not compromise the efficiency of the support system nor prejudice the control system introduced by Council Regulation (EEC) No 3508/92 (3), as last amended by Regulation (EC) No 3072/95 (4);Whereas in order to ensure a regular supply of sweetcorn to processors throughout the marketing year, it is necessary to allow producers to spread their sowings over a longer period; whereas it is appropriate to defer the final date for sowing sweetcorn to 15 June;Whereas Article 11 (7) of Regulation (EEC) No 1765/92 provides that in those Member States in which there is a risk that the national reference area will be significantly exceeded the area of land for which an individual producer may request the compensatory payment specific to oilseed crops may be limited; whereas that limit should be established on the basis of objective criteria and should be expressed as a percentage of the producer's eligible arable area; whereas the limit may be differentiated between regional base areas; whereas the limit should be notified to producers before a fixed date and before oilseed sowing commences; whereas if a producer should request the compensatory payment specific to oilseed crops for land in excess of this limit, such land should be excluded from his application; whereas the area of land for which a producer may receive set-aside compensation may have to be reduced as a consequence; whereas transitional measures are appropriate;Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered its opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Title I General provisions Article 1 1. The compensatory payments referred to in Title 1 of Regulation (EEC) No 1765/92 shall be granted under the conditions laid down in this Regulation.2. No more than one application for compensatory payments under Regulation (EEC) No 1765/92 may be made per marketing year for any plot of land.3. No compensatory payment may be granted in respect of any cultivated plot which is, in the same marketing year, the subject of an application for an area-based aid, under a scheme financed under Article 1 (2) of Council Regulation (EEC) No 729/70 (5), for arable crops other than those covered by Regulation (EEC) No 1765/92.Article 2 1. The definitions of permanent pasture, permanent crops, multi-annual crops and restructuring programmes set out in Annex I hereto shall apply for the purposes of Article 9 of Regulation (EEC) No 1765/92.2. Land in respect of which aid has been granted under Title I of Council Regulation (EEC) No 2328/91 (6) or under Regulation (EEC) No 3766/91 (7) shall be considered to be eligible within the terms of Regulation (EEC) No 1765/92.3. The area of land newly declared eligible by the Member States under a restructuring programme may not exceed the area newly declared ineligible under that programme by more than 5 %. However, the following shall not be taken into account in calculating the above-mentioned increase:- in the new German LÃ ¤nder, 2 500 hectares covered by agricultural land restructuring during the period 1 January to 30 June 1992 and planted with arable crops for harvest in 1993,- the remaining land covered by plans for the grubbing-up of vineyards for the 1991/92 wine year approved before 31 December 1991 under Council Regulations (EEC) No 1442/88 (8) and (EEC) No 2239/86 (9) and carried out within the time limits laid down by those Regulations.4. Under the third paragraph of Article 9 of Regulation (EEC) No 1765/92, a Member State may not increase its total area of eligible land, either temporarily or permanently, by more than 0,1 % of its total base area.Member States shall send the Commission an annual list of authorizations granted pursuant to the first subparagraph showing the number of farmers, the areas concerned and the reasons.In duly substantiated special cases, the limit referred to in the first subparagraph may be revised in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 (10).5. The cases referred to in the fourth paragraph of Article 9 of Regulation (EEC) No 1765/92 shall be those in which a producer is obliged to exchange ineligible land for eligible land within his holding for agricultural, phytosanitary or environmental reasons. In no event may the exchange give rise to an increase in the total area of eligible arable land on the holding. Member States shall provide for a system of prior notification and approval of such exchanges.Member States shall send the Commission by 31 March each year at the latest a plan comprising a list of the criteria according to which exchanges were approved, and evidence that the total area of eligible land has not increased as a result of those exchanges.Title II Eligibility for compensatory payments Article 3 1. The compensatory payments provided for in Articles 4, 5, 6, 6a, and 8 of Regulation (EEC) No 1765/92 shall be allocated solely to areas:(a) situated in regions declared by the Member State as being climatically and agronomically suitable for the cultivation of arable crops. Member States are permitted to state that a region is not suitable for particular arable crops;(b) fully sown in accordance with local standards. Where cereals are sown in a mixture with oilseeds or protein crops, or where oilseeds are sown in a mixture with protein crops, the compensatory payment shall be that set for cereals;(c) on which the arable crop is maintained in normal growth conditions until at least the beginning of the flowering period. In the case of oilseeds, protein crops, linseed and durum wheat the crop must also be maintained according to local standards until at least 30 June prior to the marketing year in question, unless a harvest takes place at the stage of full maturity before that date. In the case of protein crops, the crop may not be harvested until after the stage of lactic ripeness;(d) applied for in respect of a minimum of 0,3 hectares, each cultivated plot being larger than the minimum size fixed by the Member State for the region concerned.2. If a producer's eligible areas are located in several production regions the amount to be paid shall be determined by the location of each area included in the application.Article 4 1. Eligibility for the compensatory payments in respect of oilseeds shall be limited to those sowings completed by 15 May.2. Member States shall put into practice a quality policy for rape seed and colza seed by restricting access to the compensatory payments to double zero (00) varieties of rape seed and colza seed. Double zero varieties are those varieties demonstrated to produce seed which has a maximum glucosinolate content of 25 Ã ¬mol/gram, determined in accordance with EN ISO 9167-1: 1995, and an erucic acid content of not more than 2 % of total fatty acid content, as determined in accordance with EN ISO 5508: 1995.3. Member States shall restrict access to compensatory payments for rapeseed and colzaseed to any or all of the following categories of seed:(a) certified seed of a variety or a registered mixture of stocks listed in Annex II;(b) seed being the product of the harvest obtained from the planting of certified seed of a variety listed in Annex II on the same holding, which is shown, by analysis of a representative sample taken by an appointed agent of the competent national authority, to have a glucosinolate content no greater than 18,0 Ã ¬mol/g of seed;(c) notwithstanding paragraph 2, seed of stocks whether or not listed in Annex II which were registered before sowing for inspection and control and intended to yield a crop for use as breeders' seed, pre-basic or certified seed for sowing, or for research or for testing purposes to determine whether the stock may be added to a Member State's national variety list;(d) notwithstanding paragraph 2, certified seed of the varieties 'Bienvenu` and 'Jet Neuf` for which a cultivation contract was signed prior to sowing between the producer and a buyer who is specially approved for that purpose by the competent authority of the Member State, with a view to obtaining seed for the production of an oil intended for specific food uses;(e) notwithstanding paragraph 2, seed of stocks which have an erucic acid content greater than 40 % of the total fatty acid content and for which a cultivation contract was made with an approved first buyer, before sowing, for the production of a crop intended either for a specified non-food use or for use as seed for sowing to produce such a crop;(f) notwithstanding paragraph 2, for the marketing years 1995/96 and 1996/97 and in the areas of Sweden set out in Annex III only, certified seed of the variety 'Per`.4. Where a Member State regards seed referred to in point (b) of paragraph 3 as eligible, it shall take all suitable measures to establish that such seed conforms to requirements prior to sowing. The glucosinolate content may be determined by either the EN ISO 9167-1:1995 method or the ISO 9167-2 method. The former method shall be the sole method for setting disputes as to glucosinolate content.5. For the purposes of Article 5 (4) of Regulation (EEC) No 1765/92, the varieties of sunflower seed that constitute confectionery sunflower seed shall be those set out in Annex IV.Article 5 Sweet lupins shall mean those varieties of lupin demonstrated to produce seed containing not more than 5 % bitter seeds, as calculated in accordance with the test set out in Annex V.Article 6 1. For the purposes of Article 4 (3) of Regulation (EEC) No 1765/92 producers shall receive the supplement to the compensatory payment for no more than the number of hectares entered in the register kept by the Member State pursuant to Article 6 of Commission Regulation (EEC) No 2780/92 (11).Transfer of entitlement to the supplement for durum wheat must be accompanied by transfer of the entitlement to work the same number of hectares of eligible land.That register shall be amended when entitlements are transferred or when eligible land is permanently withdrawn from agricultural use.2. The special aid referred to in Article 4 (5) of Regulation (EEC) No 1765/92 shall be granted in France and in Austria up to a limit of 50 000 hectares and 5 000 hectares respectively for all the zones listed in Annex VI.The special aid shall be granted for all plots eligible for the compensatory payment for arable crops referred to in Article 2 of Regulation (EEC) No 1765/92 sown to durum wheat and located in one of the zones in question.Where the sum of the areas under durum wheat for which special aid applications have been made exceeds the limits referred to in the first subparagraph, the land eligible for the special aid shall be reduced in proportion, before the reduction referred to in the first indent of Article 2 (6) of Regulation (EEC) No 1765/92, if any, is applied.3. For the purposes of granting the special aid for durum wheat, the 'area` aid application referred to in Article 4 of Commission Regulation (EEC) No 3887/92 (12) shall indicate all particulars permitting identification of the plots sown to durum wheat.Applications for aid for durum wheat shall be conditional on an application for compensatory payment for the same number of hectares of durum wheat.The varieties excluded from the durum wheat production aid scheme for the 1992/93 marketing year shall also be excluded for the purposes of this Article.4. The durum wheat supplement shall be paid at the same time as the compensatory payment.Title III Irrigation Article 7 1. Where yields differentiated between 'irrigated` and 'non-irrigated` are provided for in the regionalization plan in accordance with Article 3 (1) of Regulation (EEC) No 1765/92, compensatory payments shall be made as follows:(a) in the case of a scheme where the base area is separated: on the basis of 'irrigated` yields for all the arable crops, including those under the simplified scheme, forming part of the irrigated base area; and on the basis of 'non-irrigated` yields for all crops, including those under the simplified scheme, forming part of the non-irrigated base area; compensation for all set-aside land shall be granted on the basis of the average yield prior to separation between irrigated and non-irrigated;(b) in the event of the setting of an irrigated-land ceiling within a base area where no distinction is drawn between irrigated and non-irrigated land on the basis of irrigated yields in the case of irrigated crops including those managed under the simplified scheme, and on the basis of the 'dry` yield for other land, including all set-aside land;(c) in the event that eligibility for 'irrigated` payments, within an irrigated base area, is restricted to a single oilseed crop by the setting of a specific ceiling pursuant to the last subparagraph of Article 3 (2) of Regulation (EEC) No 1765/92: compensation for the corresponding set-aside shall be based on the average yield prior to separation between irrigated and non-irrigated.2. The decision as to whether a producer qualifies as a 'small producer` within the meaning of Article 8 of Regulation (EEC) No 1765/92 shall be made on the basis of the content of his 'area` aid application and of the corresponding yields as referred to in paragraph 1.3. Member States shall set rules for determining whether an area is irrigated in the course of a crop year. These rules shall include:(a) the drawing-up of a list of arable crops for which compensatory payment at the irrigated yield rate may be granted;(b) a description of the irrigation equipment which the farmer must hold; this must be commensurate with the area concerned and allow for the supply of sufficient water to ensure the normal development of the seedling during its growing cycle;(c) determination of the irrigation period to be taken into account.4. The ceilings referred to in the fifth subparagraph of Article 3 (1) of Regulation (EEC) No 1765/92 shall be as set out in Annex VII hereto.5. Should both the ceiling as set out in Annex VII hereto and a base area as defined in Article 2 (2) of Regulation (EEC) No 1765/92 be exceeded at the same time, only the higher of the two reductions provided for, respectively, in the first indent of the first subparagraph of Article 2 (6) of that Regulation and in the first sentence of the sixth subparagraph of Article 3 (1) thereof shall be made.6. Paragraph 5 shall apply without prejudice to the second indent of the first paragraph of Article 2 (6) or to the second sentence of the sixth subparagraph of Article 3 (1) of Regulation (EEC) No 1765/92.7. In the case of oilseeds, Member States must apply to each region the same method for the calculation of the original reference amounts referred to in Article 5 (1) (c) of Regulation (EEC) No 1765/92 for both irrigated and non-irrigated crops.Title IV Statistical reporting Article 8 1. Member States shall communicate to the Commission the information listed in the tables described in Annex VIII in accordance with the standardized format described therein at the level of production region, and base area, and at national level.2. They shall communicate provisional information by 15 September of the marketing year in progress and definitive information by the following 15 January at the latest.Title V Special provisions Sowing deadlines Article 9 1. Notwithstanding the first indent of Article 10 (2) of Regulation (EEC) No 1765/92, the final date for sowing sweetcorn may be deferred, at the discretion of the Member State, until 15 June. Member States shall adopt the necessary control measures required for this purpose.2. Notwithstanding the first indent of Article 10 (2) of Regulation (EEC) No 1765/92 and Article 4 (1) of this Regulation, the final date for sowing the crops specified in Annex IX may be deferred, at the discretion of the Member State, until 31 May or 15 June in areas to be defined by the Member State located within the regions listed in Annex IX.Compensatory payments specific to oilseed crops Article 10 1. The level of the limit provided for in Article 11 (7) of Regulation (EEC) No 1765/92 shall be established taking into account the national reference area, the total area of eligible land and the objective of avoiding a level of plantings which would give rise to excessive reductions in the compensatory payment specific to oilseed crops.2. The limit and the criteria used to establish that limit shall be notified to the Commission at the earliest possible date and, at the latest, by 31 July of the marketing year prior to that in respect of which the compensatory payment is requested.3. The competent authority shall, in considering a producer's eligibility to receive the advance payment referred to in Article 11 (2) of Regulation (EEC) No 1765/92, determine whether the producer's application for support is within the established limit. Any land for which the producer has requested the compensatory payment specific to oilseed crops in excess of the limit shall be excluded from the application.4. In cases where the exclusion of an area of land under paragraph 3 would cause a producer's area of set-aside to exceed the limit referred to in the first subparagraph of Article 7 (6) of Regulation (EEC) No 1765/92 which applies in the Member State, the area of set-aside land for which the producer has requested the compensatory payment shall be reduced accordingly.5. Any land excluded from a producer's 'area` aid application under paragraphs 3 and 4 shall not be taken into consideration for the application of Article 2 (6) of Regulation (EEC) No 1765/92.Article 11 1. Member States shall make the advance payment to oilseed producers as soon as possible after publication of the projected regional reference amounts in the Official Journal of the European Communities, and in no case later than 30 September of the marketing year in respect of which the aid application was made.They shall make the final payments to oilseed producers not later than 60 days after the date of publication of the final regional reference amounts in the Official Journal of the European Communities.2. By way of derogation from paragraph 1, in cases where there is doubt as to the validity or accuracy of an application, no payment shall be made until such doubts are resolved.Title VI Final provisions Article 12 Member States shall adopt the measures necessary for the application of this Regulation and notify them to the Commission; they shall forthwith inform the Commission thereof.Article 13 The regulations set out in Annex X are repealed with effect from 1 July 1996.References to those Regulations shall be cancelled as references to this Regulation.Article 14 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 1996/97 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 12.(2) OJ No L 312, 23. 12. 1995, p. 5.(3) OJ No L 355, 5. 12. 1992, p. 1.(4) OJ No L 329, 30. 12. 1995, p. 18.(5) OJ No L 94, 28. 4. 1970, p. 13.(6) OJ No L 218, 6. 8. 1991, p. 1.(7) OJ No L 356, 24. 12. 1991, p. 17.(8) OJ No L 132, 28. 5. 1988, p. 3.(9) OJ No L 196, 18. 7. 1986, p. 1.(10) OJ No L 181, 1. 7. 1992, p. 21.(11) OJ No L 281, 25. 9. 1992, p. 5.(12) OJ No L 391, 31. 12. 1992, p. 36.ANNEX I 1. Permanent pasture Non-rotational land used for grass production (sown or natural) on a permanent basis (five years or longer).2. Permanent crops Non-rotational corps other than permanent pasture that occupy the ground for five years or longer and yield repeated harvests, with the exception of multi-annual crops.3. Multi-annual crops >TABLE>4. Restructuring programme Change to the structure and/or eligible area of a farm imposed by the public authorities.ANNEX II Double zero rapeseed and colzaseed varieties and registered mixtures of stocks which have been admitted to the support scheme AccordAcrobatActivAdaAgenaAkamarAladinAlaskaAlbertaAligatorAlmeaAlpineAltonaAmandaAmazonAmberAmbraAndolAngkorAnimaAnkaApacheApexArabellaArcolArianaAriesAriettaArkArkadaAsconaAtlasAtolAuroraAvantAztecBasalteBerylBingoBoniBriolBristolBulletCalibraCallypsoCannonCapitolCapricornCarmenCasinoCeltCeresCesarChallengerChangChiqueroCirrusCobaltCobolCobraCocktailColcan 36Colking 4ColloCometCommancheConnyConsulCornicheCorporalCorvetteCreolCSH 01DakiniDarmorDarinDebutDerbyDesireeDiademDiamantDianaDiscoveryDominolDoublolDragonDrakkarDublaDuetolEbonyEcudorEnergolEnvolEolEsterEurolEvitaExpressFalconFelixFidelioFingalForteGalaxyGarrisonGazelleGlobalGoelandGoldaGranitGrenatGypseHannaHansenHeliosHeraHonkHybridolIdolIlonaImpalaIncaIrisISH 93-2JaguarJaspeJazzJettonJockeyJohnKabelKaratKarlaKarolaKatarinaKintolKometaKondaKovaKretaKristinaKultaKuntoKurirLadyLambadaLeadolLiaisonLiberatorLiberiaLibertyLiboriusLibradorLibraskaLibravoLicargoLicosmosLictorLimboLimerickLimpetLincolnLinekerLinkLirabonLiradonnaLirajetLiraspaLirawellLirektorLiropaLisandraLisonneLizardLogoLongbowLoretoMadoraMajaMandarinMantaMariMarinkaMarsMaskotMaxolMelodiMensaMiroMonetaMohicanNavajoNeptuneNickelNimbusOAC SummitOleOlsenOlympOptimaOreliaOrionOrpheeOxidentPactolPallasPallePalomaParollPatriotPaulaPiscesPlumbshotPoloPreludePrestolPrintolProspaPumaQuartzRafaelaRallyRapierRebelRobyRocketRosetteRubisRudolfSabrinaSamouraiSantanaSaxonScoreScorpioSentaSilexSilviaSiouxSisuSolarSpokSponsorSprinterSputnikStarStarlightSusanaSymbolSynergyTantoTapidorTarokTomahawkTopasTorTyrolUnicaValoVegaVerdiVivolWotanZeusZorroANNEX III Areas of Sweden within which producers of 'Per` may be supported in 1995/96 and 1996/97 StockholmJÃ ¶nkÃ ¶pingBlekingeGÃ ¶teborg och BohusÃ rebroUppsalaKronobergKristianstadÃ lvsborgVÃ ¤stmanlandSÃ ¶dermanlandKalmarMalmÃ ¶husSkaraborgKopparbergÃ stergÃ ¶tlandGotlandHallandVÃ ¤rmlandGÃ ¤vleborgANNEX IV Confectionery sunflower seed varieties Agripro 3450Dahlgren D-131 (Toma)Dahlgren D-181DisetHagen Seed SG 9211Royal Hybrid 381Royal Hybrid 3831RRC 2211SIGCO 826SIGCO 830SIGCO 974Triumph 505C+Triumph 520CAgrosurDahlgren D-151Dahlgren D-1950Hagen Seed SG 9011Interstate (IS) 8004Royal Hybrid 2141Royal Hybrid 4381RRC 2232SIGCO 828SIGCO 954SIGCO 995Triumph 515CUSDA Hybrid 924Dahlgren 954Dahlgren D-171Dahlgren D-1998Hagen Seed SG 9054KelisurRoyal Hybrid 3801RRC 995RRC 4211SIGCO 829SIGCO 964TomaTriumph 660CANNEX V TEST OF THE BITTERNESS OF LUPINS To be performed on a sample of 200 grains taken from a batch of 1 kg from each lot of 20 tonnes maximum The test should be restricted to the qualitative proof of bitter grains in the sample. The homogeneity tolerance should be 1 grain in 100 grains. The Grain-Cut method according to von Sengbusch (1942), Ivanov and Smirnova (1932) and Eggebrecht (1949) is applied as the testing method. The dry or swollen grains are cut transversely. The grain halves are dipped on a sieve for 10 seconds in an iodine solution and then rinsed for 5 seconds with water. The cut surfaces of the bitter grains discolour to brown but those of grains low in alkaloids remain yellow.For the preparation of the iodine solution, 14 g of potassium iodate are dissolved in as little water as possible, 10 g of iodine is added and made up with water to 1 000 cm3. The solution must be left for one week before it may be used. It must be stored in brown bottles. The main solution is diluted between 1 : 3 and 1 : 5 before use.ANNEX VI REGIONS ELIGIBLE FOR THE SPECIAL AID FOR DURUM WHEAT FRANCE Departements:Aisne, Aude, Charente, Charente-Maritime, Cher, Deux-SÃ ¨vres, Essone, Eure, Eure-et-Loir, Indre, Indre-et-Loire, Loir-et-Cher, Loiret, Lot-et-Garonne, Maine-et-Loire, Marne, NiÃ ¨vre, Orne, Sarthe, Seine-et-Marne, VendÃ ©e, Vienne, Yonne, YvelinesAUSTRIA 1. Gebiete der Bezirksbauernkammern2046 Atzenbrugg2054 Baden2062 Bruck/Leitha2089 Ebreichsdorf2101 GÃ ¤nserndorf2160 GroÃ -Enzersdorf2208 Hainburg2241 Hollabrunn2275 Kirchberg/Wagram2305 Korneuburg2321 Laa/Thaya2330 Langenlois2364 Marchegg2399 Mistelbach2402 MÃ ¶dling2470 Poysdorf2500 Ravelsbach2518 Retz2551 Schwechat2577 Stockerau2585 Tulln2623 Wr. Neustadt2631 Wolkersdorf2658 Zistersdorf2. Gebiete der Bezirksreferate3018 Neusiedl/See3026 Eisenstadt3034 Mattersburg3042 Oberpullendorf3. Gebiete der Landwirtschaftskammer1007 WienANNEX VII Irrigated land ceilings >TABLE>ANNEX VIII Information to be communicated to the Commission The information is to be presented in the form of a series of tables drawn up in accordance with the model described below:- a first group of tables establishing the information at the production region level within the meaning of Article 3 of Regulation (EEC) No 1765/92,- a second group of tables establishing the information for each base area region within the meaning of Commission Regulation (EC) No 1098/94 (1),- a single table containing a summary of the information for each Member State.The tables are to be transmitted both as hard copy and in computerized form.TABLE OF INFORMATION Formulae for land areas: 5 = 1+2+3+410 = 7 +8+913 = 14+15+1720 = 5+10+11+12+13+18+19Notes:Each table must name the region in question.The yield is that used for the calculation of aid in accordance with Regulation (EEC) No 1765/92.The distinction between 'non-irrigated` and 'irrigated` should only be made in the case of mixed regions. In that case:d = e+fj = k+l.Line 1 only concerns durum wheat eligible for the supplementary aid referred to in Article 4 (3) and (4) of Regulation (EEC) No 1765/92.Line 2 only concerns durum wheat eligible for the supplementary aid referred to in Article 4 (5) of Regulation (EEC) No 1765/92.Line 16 only concerns voluntary set-aside in excess of the area cultivated with arable crops for which compensatory payments are requested (Article 7 (6), second indent).Line 17 only concerns land set-aside under Council Regulations (EEC) No 2078/92 (2) and (EEC) No 2080/92 (3) which is counted as arable set-aside under Article 7 (2) of Regulation (EEC) No 1765/92.Line 19 corresponds to the areas referred to in the third subparagraph of Article 2 (2) of Regulation (EEC) No 1765/92.Information must also be communicated in respect of those producers who are not applying for the per hectare aid under the support system for certain arable crops (Regulation (EEC) No 1765/92). This information should be indicated in columns 'm` and 'n` under the title 'Other` and concerns mainly the five year set-aside scheme (Regulation (EEC) No 2328/91) and those arable crops declared as fodder area for beef and sheep premia.Line 23 concerns land set-aside under non-food cultivation for which no compensatory payment is made under the terms of Article 2 (a) of Commission Regulation (EEC) No 334/93 (4) (e.g. sugar beet, Jerusalem artichokes and chicory roots).>START OF GRAPHIC>>END OF GRAPHIC>(1) OJ No L 121, 12. 5. 1994, p. 12.(2) OJ No L 215, 30. 7. 1992, p. 85.(3) OJ No L 215, 30. 7. 1992, p. 96.(4) OJ No L 38, 16. 2. 1993, p. 12.ANNEX IX REGIONS WITHIN WHICH THE AREAS THAT MAY BE PERMITTED A SOWING DEADLINE FOR SPECIFIED CROPS LATER THAN 15 MAY ARE LOCATED, AND THE LATEST SOWING DATE THAT MAY BE SET Table 1: latest sowing date 31 May >TABLE>Table 2: latest sowing date 15 June >TABLE>ANNEX X List of Regulations referred to in Article 13 - Commission Regulation No 282/67/EEC (OJ No 151, 13. 7. 1967, p. 1), as last amended by Regulation (EEC) No 1904/91 (OJ No L 169, 29. 6. 1991, p. 41)- Commission Regulation (EEC) No 190/68 (OJ No L 43, 17. 2. 1968, p. 10), as last amended by Regulation (EEC) No 1486/69 (OJ No L 186, 30. 7. 1969, p. 7)- Commission Regulation (EEC) No 1470/68 (OJ No L 239, 28. 9. 1968, p. 2), as last amended by Regulation (EEC) No 1864/90 (OJ No L 170, 3. 7. 1990, p. 27)- Commission Regulation (EEC) No 651/71 (OJ No L 75, 30. 3. 1971, p. 16), as last amended by Regulation (EEC) No 1815/84 (OJ No L 170, 29. 6. 1984, p. 46)- Commission Regulation (EEC) No 1799/76 (OJ No L 201, 27. 7. 1976, p. 14), as last amended by Regulation (EEC) No 3530/92 (OJ No L 358, 8. 12. 1992, p. 9)- Commission Regulation (EEC) No 1726/82 (OJ No L 189, 1. 7. 1982, p. 64), as last amended by Regulation (EEC) No 2766/90 (OJ No L 267, 29. 9. 1990, p. 13)- Commission Regulation (EEC) No 2049/82 (OJ No L 219, 28. 7. 1982, p. 36), as last amended by Regulation (EEC) No 1238/87 (OJ No L 117, 5. 5. 1987, p. 9)- Commission Regulation (EEC) No 3418/82 (OJ No L 360, 21. 12. 1982, p. 19), as last amended by Regulation (EEC) No 676/89 (OJ No L 73, 17. 3. 1989, p. 17)- Commission Regulation (EEC) No 2681/83 (OJ No L 266, 28. 9. 1983, p. 1), as last amended by Regulation (EEC) No 2964/91 (OJ No L 282, 10. 10. 1991, p. 15)- Commission Regulation (EEC) No 1813/84 (OJ No L 170, 29. 6. 1984, p. 41), as last amended by Regulation (EEC) No 1539/90 (OJ No L 145, 8. 6. 1990, p. 20)- Commission Regulation (EEC) No 2365/84 (OJ No L 222, 20. 8. 1984, p. 26)- Commission Regulation (EEC) No 3540/85 (OJ No L 342, 19. 12. 1985, p. 1), as last amended by Regulation (EEC) No 2778/93 (OJ No L 252, 9. 10. 1993, p. 9)- Commission Regulation (EEC) No 2325/86 (OJ No L 202, 25. 7. 1986, p. 21), as last amended by Regulation (EEC) No 1903/91 (OJ No L 169, 29. 6. 1991, p. 40)- Commission Regulation (EEC) No 2823/87 (OJ No L 270, 23. 9. 1987, p. 1)- Commission Regulation (EEC) No 2537/89 (OJ No L 245, 22. 8. 1989, p. 8), as last amended by Regulation (EEC) No 2692/91 (OJ No L 255, 12. 9. 1991, p. 12)- Commission Regulation (EEC) No 3048/89 (OJ No L 292, 11. 10. 1989, p. 9)- Commission Regulation (EEC) No 2294/92 (OJ No L 221, 6. 8. 1992, p. 22), as last amended by Regulation (EC) No 428/96 (OJ No L 60, 9. 3. 1996, p. 6)- Commission Regulation (EEC) No 2295/92 (OJ No L 221, 6. 8. 1992, p. 28), as last amended by Regulation (EEC) No 3347/93 (OJ No L 300, 7. 12. 1993, p. 5)- Commission Regulation (EEC) No 2780/92 (OJ No L 281, 25. 9. 1992, p. 5), as last amended by Regulation (EC) No 868/95 (OJ No L 89, 21. 4. 1995, p. 5)- Commission Regulation (EEC) No 1064/93 (OJ No L 108, 1. 5. 1993, p. 92)- Commission Regulation (EEC) No 1644/93 (OJ No L 158, 30. 6. 1993, p. 19)- Commission Regulation (EC) No 1055/94 (OJ No L 115, 6. 5. 1994, p. 9), as last amended by Regulation (EC) No 919/95 (OJ No L 95, 27. 4. 1995, p. 16)- Commission Regulation (EC) No 2715/94 (OJ No L 288, 9. 11. 1994, p. 11), as last amended by Regulation (EC) No 1799/95 (OJ No L 174, 26. 7. 1995, p. 22)- Commission Regulation (EC) No 333/95 (OJ No L 38, 18. 2. 1995, p. 5)- Commission Regulation (EC) No 346/95 (OJ No L 40, 22. 2. 1995, p. 1)- Commission Regulation (EC) No 918/95 (OJ No L 95, 27. 4. 1995, p. 12)- Commission Regulation (EC) No 2919/95 (OJ No L 305, 19. 12. 1995, p. 56).